Case 1:17-cv-01353-LPS Document 506 Filed 03/16/20 Page 1 of 1 PageID #: 27108




                                         March 16, 2020



VIA E-FILING
The Honorable Leonard P. Stark
J. Caleb Boggs Federal Building
844 N. King Street
Room 6124, Unit 26
Wilmington, DE 19801-3556


       RE:     Pacific Biosciences of California, Inc. v. Oxford Nanopore Tech., Inc.
               C.A. Nos. 17-cv-275, 1353-LPS


Dear Chief Judge Stark,

        Pursuant to Your Honor’s instructions, the parties have conferred regarding the verdict
sheet provided by the Court this evening.

        The parties acknowledge that all prior objections and positions from the parties’ proposed
verdict forms (C.A. No. 17-275, D.I. 453, 455, 471, 473) are preserved for the record and have
no new objections or proposed changes to the Court’s verdict sheet.

       Counsel is available should the Court have any questions.

                                                    Respectfully submitted,

                                                    /s/ Brian E. Farnan

                                                    Brian E. Farnan


cc: Counsel of Record (Via E-Filing)




   919N. MARKET STREET, 12TH FLOOR, WILMINGTON, DE 19801
PHONE: (302) 777–0300·FAX: (302) 777–0301·WWW.FARNANLAW.COM
